DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 3-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
There is a lack of antecedent basis for “the dented space” recited in claim 1.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bao (U.S. Publication No. 2019/0014201). Regarding claim 14, Bao teaches a side frame 13; a covering plate 11 or  by the mobile driving module to extend from the through hole to the outside of the accommodation space and retract into the accommodation space; when the camera module is completely extended outside to the accommodation space, the camera module can rotate in a plane perpendicular to its telescopic direction (see paragraph 47 and figures 10-11).  

Allowable Subject Matter
Claims 1 and 3-13 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Response to Arguments
Applicant's arguments filed November 9, 2021 have been fully considered but they are not persuasive. 
The applicant argues that the limitations of claims 9-10 are incorporated into claim 1 and that since claim 10 included allowable subject matter, claim 1 should now be allowable. The applicant also indicates that claims 9 and 10 are canceled.  The examiner respectfully disagrees.  Claim 1 does not include the limitations in claims 9 and 10. Furthermore, claims 9 and 10 are still pending. The amendment of November 9, 2021 lists both claims 9 and 10 as “original”.
In the amendment of November 9, 2021, claim 1 has been amended to include the subject matter of now canceled claim 2.  This would render claim 1 and its dependent claims allowable except 

The applicant argues with regard to claims 2-14 that they are dependent on claim 1 and since claim 1 includes every limitation in claim 2 claims 2-14 are also patentable.  Claim 1 does include all the limitations from now canceled claim 2. Therefore claim 1 and dependent claims 3-13 are no longer rejected under 35 USC 102 or 35 USC 103.  There is still an outstanding rejection of claims 1 and 3-13 under 35 USC 112(b).  This rejection was first presented in the office action of August 19, 2021 and has not been rebutted, overcome or obviated.
Regarding claim 14, it is independent. Claim 14 does not depend from claim 1 and does not stand or fall with claim 1. Claim 14 is listed as original.  The rejection of claim 14 under 35 USC 102 remains the same in the current office action as presented in the office action of August 19, 2021.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E MAHONEY whose telephone number is (571)272-2122.  The examiner can normally be reached on 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CHRISTOPHER E MAHONEY/Primary Examiner, Art Unit 2852